United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         April 14, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-41711
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ERINEO ARREOLA-MARTINEZ,
also known as Neo,

                                           Defendant-Appellant.




                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 7:04-CR-290-4
                        --------------------




Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Erineo Arreola-Martinez appeals his guilty plea conviction of,

and sentence for, conspiracy to possess with intent to distribute

more than 1000 kilograms of marihuana and more than five kilograms



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-41711
                                   -2-

of cocaine in violation of 21 U.S.C. §§ 841 and 846.         He contends

that the district court clearly erred when it increased his base

offense level for possession of a dangerous weapon under U.S.S.G.

§ 2D1.1(b)(1).   Specifically, he argues that the government failed

to establish by a preponderance of the evidence that a temporal or

spatial nexus existed between himself, the drug trafficking activ-

ity, and the weapon.

     Arreola-Martinez   has    not   demonstrated   that    the   district

court’s determination that it was not clearly improbable that the

weapon seized from his residence was used in connection with his

drug trafficking activities was clearly erroneous.         Although there

were no drugs found in Arreola-Martinez’s residence when the weapon

was seized, agents did find drug packaging materials and ledgers.

     Further, there was specific evidence in the record showing

that Arreola-Martinez’s residence was used to store and load co-

caine and marihuana and that he would package and load the drugs

into vehicles.   Moreover, as the district court noted, although it

was probable that the weapon was used to protect Arreola-Martinez’s

family, it was not plainly improbable that it was also used to pro-

tect his drug trafficking activities.        See United States v. West-

brook, 119 F.3d 1176, 1193 (5th Cir. 1997) (observing that guns are

“tools of the trade” for those engaged in the drug business).

Therefore, the district court did not clearly err when it increased

Arreola-Martinez’s base offense level for possession of a dangerous

weapon under § 2D1.1(b)(1).      See United States v. Eastland, 989
                        No. 04-41711
                             -3-

F.2d 760, 770 (5th Cir. 1993).   Accordingly, the judgment is

AFFIRMED.